DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2021 has been entered.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-20, 22, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jobetto et al, US Patent Application 2011/0001245 in view of Pagaila et al, US Patent Application Publication 2010/0237495 (both as cited in a previous Office Action) and Wu et al, US Patent 6,184,061 (newly submitted).

Regarding claim 15, Jobetto teaches a packaged semiconductor device, comprising: an integrated circuit die 11; a molding material 70 disposed around the integrated circuit die; a plurality of through-vias disposed 40 within the molding material, each of the plurality of through-vias comprising a first width of conductive material [0064] as each of the plurality of through-vias extend from a first side of the molding material to a second side of the molding material (Note: the first and second side of the molding materials are the first and second sidewall of the molding material), the first width measured from a first sidewall of the molding material compound to a second sidewall of the molding material compound; an insulating material 30 disposed on a first side of the integrated circuit die, the molding material, and a first portion of each of the plurality of through-vias; and an interconnect structure 35/35a disposed on a second side of the integrated circuit die, the molding material, and the plurality of through-vias, the interconnect structure having a first end 35a in physical contact with a contact pad on the integrated circuit die and a second end (also 35a) in physical contact with at least one through-via of the plurality of through-vias, the second end being electrically continuous with the first end, wherein a second portion of each of the through-vias is exposed through openings in the insulating material, and wherein the openings in the insulating material comprise a second width, the second width being less than the first 39 (figure 14).

Jobetto fails to teach a protective film adjacent the insulating material, wherein the second portion of each of the through-vias is exposed through openings of the protective materials and openings in the protective film comprise the second width and the first width of the through vias are constant and the plurality of connectors each comprises an intermetallic compound.

Pagaila teaches a protective film 196 adjacent the insulating material 192, wherein the second portion of each of the through-vias is exposed through openings of the protective materials and openings in the protective film comprise the second width (figure 7and [0073]) by teaching that the insulating layers of the interconnect structure may contain more than one layer. Therefore, it would have been obvious to one of ordinary skill in the art that two layers making up layer 30 of Jobetto would be the same as an insulation layer and a protective layer in terms of patentability. Further, figure 3F of Pagaila teaches that layers 104,106,108, which combined are a through-via, may be made in such a manner that the width of the through-via is constant throughout the dielectric, thereby meeting the limitation of “the first width of the through vias are constant”.



	Jobetto and Pagaila fail to teach the plurality of connectors each comprises an intermetallic compound.

	Wu teaches the plurality of connectors each comprises an intermetallic compound 23/24 (figure 5C) which is between the solder ball 11 and the electrode pad or through-vias (20/22) and is disclosed as a solder precoat film with an intermetallic compound layer. The combination of these layers forms an intermetallic compound, which improves the reliability of bonding force between the solder ball and the through-via or electrode pad, thereby preventing the product from being rejected.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wu with that of Jobetto and Pagaila because an intermetallic compound improves the reliability of bonding force between the solder ball and the through-via or electrode pad, thereby preventing the product from being rejected.


edistribution layer (RDL), a plurality of the integrated circuit dies, wherein the molding material is disposed around and between the plurality of the integrated circuit dies, and wherein the interconnect structure is disposed over the plurality of the integrated circuit dies and the molding material (figure 12).

Regarding claim 20, Pagaila in view of Wu teach semiconductor device according to Claim 15, wherein the packaged semiconductor device 130 comprises a first packaged semiconductor device, wherein the PoP device includes a second packaged semiconductor device coupled to the first packaged semiconductor device by the plurality of connectors (as shown in figure 5 of Pagaila with the solder ball being 128 and the intermetallic compound being taught by the reference of Wu).

Regarding claims 22, Pagaila teaches each through-via of the plurality of through-vias has a width that is substantially uniform from a topmost edge of the through-via to a bottommost edge of the through-via, each of the plurality of through-vias extending along a major axis that is longer than the first width and substantially perpendicular to the first width (figure 7).

Regarding claim 25, Jobetto teaches each of the plurality of through-vias being a solid conductive material extending continuously from the first sidewall of the molding material to the second sidewall of the molding material (figure 12),

Allowable Subject Matter

Claims 1, 3-11, 14, 21, 23, 24, 26, and 27 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 1 and 7, the prior art fails to anticipate or render obvious the claimed invention including “…removing the carrier; forming a protective film over the insulating material  after removing the carrier; removing a portion of the insulating material proximate each of the plurality of through-vias, wherein the portion of the insulating material proximate each of the plurality of through-vias removed comprises a second width, the second width being less than the first width, wherein removing the portion of the insulating material proximate each of the plurality of through-vias further comprises removing a portion of the protective film proximate each of the plurality of through-vias…” in combination with the remaining limitations. Claims 3-6, 8-11, 14, 23, 24, 26, and 27 are dependent upon either claim 1 or 7 and are therefore allowable.

Response to Arguments


Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051.  The examiner can normally be reached on M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899